OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                        AUSTIN




Bonamble T. M. Trlablo, Xkrb Amiotmt
Btate  Suporlntrnbnt Or r*blio Imtruotlon
AWOln,   TOxa8
BoOorrrbl0T. k. Trlmbla, page #r




      tIm oorl6iolidatlon,
                         in0lul. mOC8 than tb0 terrl-
      torf lnoluded wlthln the bouularira of tho Cltf
     of whitowr1&ht9*
         It is within tlm paru of th0 L0glOlaturO to out&x-
1.0 oltloa or tow.. wh lo l  honatltoa.   lnbopanbmt laho6t dla-
trlata  to extend tbk tounduloa for loheol purpoaaa.        Moos-
loholl T. City of lbaagloLake (Cl+. App.) SW 8. W. 990, lxror
~~0041     aitf 0r leasl0 ta    ‘I. ubaide    Rio0 wi  ah,  (oh.
Am.) 111,S. W. 9lS, orro~ rafumed; City OS I%&. Lab t.
If.Mtdt~' wylu Raflnlrq Co., (Clr. App.) 144 3. w. 909, lr x o x
             ~h 0~4 g i0i0tur
                            h0~ 00p tia 4 d t0r th isp r o w0
ln Artlila SSOS of @ia Beriaob   Clrll   St.tutea   of Taua, vtblah
xoada as followar




                                           y ba owad or OOQ-
      tmoted by ouoh en QP oitr. l!haproperty of tha
      add06 tarrloorg ahedl bau its pro rata prt of alI
      8ehool tares, but ai rs' otbar tams.      The asldod t&X+
      rltory shall not airrot the oltg'a dabta or bualneaa
      r0latloos in On9 mmwr    whatuu,      erwpt fox aohool
      purpoaaa as provlda4 abava.      The oHloarawhaaa duty
      It la to aOO0aO and oollsot llrhooltaxes within      tha
      olty 1lmlta ObaU alao’uaao.a and ool.lsataoil0oltax-
      es within the territogj    la do d for aohool purpoaoa
                                                           .a
      hcreln provl&.d.’    ktlnderscoring ours).
         Istlcls 8804, Revised Civil 3tcntuteaor Texas, the
 conatitutlonalltpof whloh baa been upheld (City or Ho?aatoa
'I.Todd (Clr. App.) S76 S. W. 419),proyldesthat uhmeru
tba  llinit8of e oft9 Whioh oonatltuto8a5 lndapendsnl+  school
dlatrlot are extended or wlargad ao es to inoludo l  dj4mont
lnde ndent school dlatriota or oommonaohool dlatrlotg,bha
tarrrtory so lnoludad *shall hermitor baoomo a pera ad par-
tlon of the independentaohool dlatrlat oonstltutedby awh
 lnoorporatadolty or town."    City OS Houston v. Todd, 8upra.
        Artlole 8808, Roylrod Civil Statutaa,fires  the Us-
bility of the city for It8 ~roportlon of the bonded lndobtrd-
nua of the Ul8trlot anaued to the oitg.
          In Euhn v. City of Toakus, 859 8. Vi. 839, It ma   ob-
jootd  that Revised Clyll.Statutes, 1911, Artlole m        (I&-
rlaod Clrll Statutes, lQSS, Mlolea SSC8, et sag.) woo un-
oonatitutlonalla that it authorlaed property to b8 l& ¶o Cto
an ailatlng 8ohool diatrlot and, nitbout an eleotlon by tha
persona affroted, &a48 their propert in the aaWl turltmry
liable for its *pro rata* p8rt or the crlatlng lnbebtodnoaa
of the dietdot. It was held that   whcro a majority OS the
naldenta of the added trrrltory petition ror an addltlon to
the olty for aohool purposes only, they cannot otmpla111    bo-
oeuae no elaotlon la hold to detomlna whether the adbad~tu-
rltorr rlll pa9 its pro rata 8kmrn Of till6 erietill& dabta of th*
annuing    dirtriot.

        Cn the queatlon of the 00-n aahool dlatrlot bmla(l in
tno oountlea, this dopartnmnt,we think, oorreotly hold la
I.919that a olty OP town my extead it8 limit0 for who01 pum-
~poaea only without regard to oounty llelta,
        Ia tlsw of the foragolng dlamaalon, It lo our oplnlwh
that the City of Whitewright.,ruoh l-ma a8aumed aontPo1 ai lt0
lehoola, ma9 extend it8 alty llmltr for rehool purposes only
to lnolud4 the adfaoont OOUUQO~aohool dfOtd.et, uador the author-
ity of Article RSCS, Reylad Civil Statutaa,  and th8 bend tar
wl1.lbo spread over the 4ntiro di8trfet a0 proridod for in
~tloloa fmfX3and 8808 of the RefvloodCivil StetuteO.
Honorable 3'.X. TrimBls, pago ir




        Trusting that thie aaswua your queetlon,we are